T.C. Summary Opinion 2010-147



                       UNITED STATES TAX COURT



                   CYNTHIA WARD, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 7076-10S.               Filed September 30, 2010.



     Cynthia Ward, pro se.

     Frank W. Louis, for respondent.



     RUWE, Judge:   The petition in this case was filed pursuant

to the provisions of section 74631 of the Internal Revenue Code.

Pursuant to section 7463(b), the decision to be entered is not

reviewable by any other court, and this opinion shall not be

treated as precedent for any other case.


     1
      Unless otherwise indicated, all section references are to
the Internal Revenue Code as amended, and all Rule references are
to the Tax Court Rules of Practice and Procedure.
                               - 2 -

     This case is before the Court on respondent’s motion to

dismiss for lack of jurisdiction as to 2005 and motion to dismiss

on ground of mootness as to 2006.

                            Background

     Petitioner resided in New York at the time she filed the

petition.

     On March 23, 2010, petitioner filed an imperfect petition

with this Court.   On May 3, 2010, petitioner filed an amended

petition that appears to contest her tax liabilities for taxable

years 2005 and 2006.   Attached to her amended petition were

copies of a Notice of Determination Concerning Collection

Action(s) Under Section 6320 and/or 6330 (notice of

determination) for 2006, dated March 9, 2010, and copies of

notices of deficiency for 2005 and 2006, dated September 8, 2008.

     In respondent’s motion pertaining to 2005, respondent

requests that this case be dismissed on the ground that no notice

of determination, as authorized and required by section 6330(d),

to form the basis for a petition to this Court, has been sent to

petitioner for 2005, nor has respondent made any other

determination with respect to petitioner’s taxable year 2005 that

would confer jurisdiction on this Court.   In respondent’s motion

pertaining to 2006, respondent requests that this case be

dismissed as moot insofar as it pertains to review of a

collection action for 2006 because, after the filing of the
                               - 3 -

petition, the tax liability for taxable year 2006 was paid in

full and the proposed levy is no longer necessary.

     On September 13, 2010, petitioner filed separate objections

to respondent’s motions.   Both of petitioner’s objections dispute

the deficiencies and/or underlying tax liabilities for taxable

years 2005 and 2006.

                            Discussion

Jurisdiction

     In a case seeking the redetermination of a deficiency

pursuant to section 6213, the jurisdiction of the Court depends

on the taxpayer’s timely filing a petition.   Rule 13(c); Brown v.

Commissioner, 78 T.C. 215, 220 (1982).   Section 6213(a) provides

that the petition must be filed with the Court within 90 days

after the notice of deficiency is mailed.

     The Court’s jurisdiction to review certain collection

activity by the Internal Revenue Service under sections 6320 and

6330 depends on the issuance of a valid notice of determination

and the filing of a timely petition for review.   Smith v.

Commissioner, 124 T.C. 36, 38-39 (2005); Sarrell v. Commissioner,

117 T.C. 122, 125 (2001); Offiler v. Commissioner, 114 T.C. 492,

498 (2000).

Notices of Deficiency

     The amended petition included attached copies of notices of

deficiency for 2005 and 2006 each dated September 8, 2008.   The
                               - 4 -

last date to petition the Court with respect to either notice of

deficiency would have been December 8, 2008.

     The petition was filed more than 18 months after the

issuance of the notices of deficiency.    Accordingly, the Court

lacks jurisdiction in this case as to petitioner’s taxable years

2005 and 2006 insofar as the petition relates to the notices of

deficiency issued on September 8, 2008.

Notice of Determination

     The record establishes that no notice of determination as

authorized by section 6320(c) and/or 6330(d) has been issued to

petitioner with respect to the taxable year 2005.    Accordingly,

this Court lacks jurisdiction to review any collection activity

for that year.

     Respondent’s Appeals Office issued to petitioner a notice of

determination, dated March 9, 2010, for petitioner’s unpaid tax

liability for taxable year 2006.   A copy of that notice of

determination was attached to the amended petition.    Although the

petition is timely with regard to the notice of determination for

taxable year 2006, overpayment credits were subsequently applied

to petitioner’s 2006 account eliminating any balance due for

2006.   As stated in respondent’s motion pertaining to 2006 and as

demonstrated by the attached Form 4340, Certificate of

Assessments, Payments, and Other Specified Matters, provided as
                                 - 5 -

an exhibit, the tax liability for the taxable year 2006 has been

fully paid.

     When there is no unpaid liability for a year upon which a

collection action could be based, a proceeding filed in this

Court pursuant to section 6330 is moot.        Greene-Thapedi v.

Commissioner, 126 T.C. 1, 7 (2006).       Accordingly, the petition in

this case, insofar as it relates to the review of a collection

action for taxable year 2006, is moot.

     To reflect the foregoing,


                                              An appropriate order and

                                         order of dismissal will be

                                         entered.